         Case 2:20-cv-00006-APG-BNW Document 20 Filed 05/11/20 Page 1 of 1



 1
 2
 3
 4                                UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6
 7   WELLS FARGO BANK, NATIONAL                )
     ASSOCIATION,                              )
 8                                             )
                        Plaintiff,             )                  Case No. 2:20-cv-00006-APG-BNW
 9                                             )
     vs.                                       )                  ORDER
10                                             )
     LINDA SMITH, et al.,                      )
11                                             )
                        Defendants.            )
12   __________________________________________)
13          In reviewing the docket in this case, it previously came to the Court’s attention that the
14   parties had not filed a proposed discovery plan and scheduling order. The parties’ proposed
15   discovery plan and scheduling order was originally due on 3/22/2020. (See ECF No. 7.)
16   Accordingly, the Court subsequently ordered the parties to file a proposed discovery plan and
17   scheduling order by May 6, 2020. (ECF No. 16.) The parties have not complied with this order.
18          IT IS THEREFORE ORDERED that by May 20, 2020, the parties must meet and confer
19   and file a proposed discovery plan and scheduling order or an order to show cause why the parties
20   should not be sanctioned for failure to comply with this Court’s orders will issue.
21
22          DATED: May 11, 2020
23
                                                  ______________________________________
24                                                Brenda Weksler
                                                  United States Magistrate Judge
25
26
27
28
